Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 19, 2018

The Court of Appeals hereby passes the following order:

A19A0412. DANIEL ERIC COBBLE v. THE STATE.

      In 2015, Daniel Eric Cobble was convicted of two counts of felony obstruction
of a law enforcement officer. Following the denial of his motion for new trial,
Cobble appealed, and we affirmed his convictions. Cobble v. State, 297 Ga. App. 423
(677 SE2d 439) (2009). After the remittitur issued, Cobble filed an extraordinary
motion for new trial, which the trial court denied. Cobble appealed that order, and
we affirmed in an unpublished opinion. See Cobble v. State, Case No. A13A2347,
decided January 6, 2014.1 Cobble later filed a motion to vacate his convictions,
which the trial court also denied. We dismissed his appeal therefrom for lack of
jurisdiction. See Case No. A15A1344, dismissed May 1, 2015. Cobble filed another
direct appeal from the trial court’s dismissal of his second extraordinary motion for
new trial. We also dismissed that appeal for lack of jurisdiction. See Case No.
A17A0355, dismissed October 20, 2016. Most recently, Cobble filed 14 additional
pro se motions, seeking a variety of forms of relief. The trial court denied the
motions, finding that they showed a complete absence of any justiciable issue of law
or fact. Cobble appeals. Again, we lack jurisdiction.
      As this Court has previously noted, because Cobble previously filed an
extraordinary motion for a new trial, the trial court lacked jurisdiction to consider any
further extraordinary motions for a new trial. See OCGA § 5-5-41 (b); Richards v.
State, 275 Ga. 190, 191, n. 1 (563 SE2d 856) (2002). To the extent Cobble seeks to


      1
        Cobble also filed an application for discretionary appeal from the trial court
order, which this Court granted. Case No. A13D0484, decided August 9, 2013.
challenge his convictions, a motion seeking to challenge an allegedly invalid or void
judgment of conviction “is not one of the established procedures for challenging the
validity of a judgment in a criminal case.” Roberts v. State, 286 Ga. 532 (690 SE2d
150) (2010). Thus, Cobble is not authorized to collaterally attack his convictions in
this manner, and any appeal on this ground must be dismissed. See id.; see also
Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009) (overruling Chester v.
State, 284 Ga. 162, 162-163 (2) (664 SE2d 220) (2008)); Matherlee v. State, 303 Ga.
App. 765 (694 SE2d 665) (2010). Finally, to the extent Cobble seeks to challenge his
sentence, he has not raised a valid void sentence argument. As this Court lacks
jurisdiction to grant Cobble the forms of relief sought in his various motions,
Cobble’s appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/19/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.